DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-8 are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (JP 2012131115A with English machine translation attached).
claim 1, Takeuchi teaches a three-dimensional shaping device (injection molding apparatus) (see Fig.1; [0017] of the English translation) comprising:
a melting unit (a plasticizing unit (10)) which heats a thermoplastic resin) configured to melt a material into a shaping material; and
a nozzle (45) configured to discharge the shaping material supplied from the melting unit toward a stage (mold piece (44)) (see Fig.1; [0030] of the English translation), wherein the melting unit includes:
a flat screw (scroll (12)) configured to rotate about a rotation axis and having a groove forming surface in which a groove (12a) to which the material is supplied is formed (see Fig.1; [0012], and [0020-0022] of the English translation), 
Takeuchi does not explicitly teach that the flat screw having a shape in which a height of the flat screw in a direction along the rotation axis is less than a diameter of the flat screw. However, since Takeuchi teaches the size of a depth, width and diameter of components of the shaping device is defined in accordance with the viscosity of the molding material (see [0028], [0041] and [0053]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the shaping device taught by Takeuchi with the flat screw having a shape in which a height of the flat screw in a direction along the rotation axis is less than a diameter of the flat screw in order to control the flow rate through the nozzle.  In addition, it has been held that such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Takeuchi teaches a heating unit configured to heat the material supplied to the groove (see Fig.1; [0020-0022], and [0033] of the English translation); a barrel (11) having a facing surface that faces the groove forming surface and provided with a communication hole (32) that communicates the facing surface with the nozzle (see Fig.1; [0020-0025], and [0027] of the English translation); and
a discharge amount adjustment mechanism (a valve element 31a valve element (31)) provided in the communication hole and configured to adjust a flow rate of the shaping material discharged from the nozzle (see Fig.1; [0026-0027], and [0034] of the English translation).
Claims 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linthicum (US 2015/0321419 – of record) in view of n view of Stubenruss (US 2017/0210069 – of record) and/or Wang (US 2006/0099299).



    PNG
    media_image1.png
    781
    730
    media_image1.png
    Greyscale

Regarding claim 1, Linthicum teaches a three-dimensional shaping device (3D printing system (100)) (see Fig. 1;[0066]) comprising:
a melting unit (i.e. an extrusion assembly (102) including a barrel (116)) that further comprises a heat source for providing heat for melting a solidifying material (104)) configured to melt a material into a shaping material (see Fig. 5A; [0064], [0072] and [0080-0081]); and
a nozzle (126) configured to discharge the shaping material supplied from the melting unit toward a stage (platform (108)) (see Fig. 2 and Fig 5A; [0064] ,[0066] and [0076]), wherein the melting unit includes:

Linthicum does not explicitly teach that the screw (124) is a flat screw. In the same field of endeavor, three-dimensional printers, Stubenruss teaches to use a rotating flat screw (10) as part of a generation unit for the benefit(s) of preventing bubble formation and/or enhancing material conveyance (see Figs.1-4 ;[0022-0024]). 
In an analogous art, generation units, Wang teaches to replace a cylindrical screw with a flat screw (32) for the benefit(s) of reducing the size of the generation/dispensing unit, providing lower resident times, and/or enhancing mixing of the molten material (P0003-0006 and FI-2).
Since it has been held that the substitution of interchangeable elements is obvious (See MPEP 2143 I B), it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the three-dimensional shaping apparatus of Linthicum in view of Stubenruss and/or Wang by substituting the cylindrical screw with a flat screw for the benefit(s) of reducing the size of the generation unit, providing lower resident times, and/or enhancing mixing of the molten material.
Linthicum in view of Stubenruss and/or Wang further teaches that the flat screw having a shape in which a height of the flat screw in a direction along the rotation axis is less than a diameter of the flat screw (see [0028-0069]);
a heating unit (i.e. a heating source directed towards the downstream end (122) of the barrel (116) in order to assist with properly increasing the temperature of the solidifying material or plastic material at or above its melting point) configured to heat the material supplied to the groove (see Fig 5A; [0080]);
a barrel (116) having a facing surface that faces the groove forming surface and provided with a communication hole (compression channel (170)) that communicates the facing surface with the nozzle (126) (see annotated Fig.12 above, [0071] ,[0076-0078]).; and
a discharge amount adjustment mechanism provided in the communication hole and configured to adjust a flow rate of the shaping material discharged from the nozzle.
However, Linthicum teaches that the communication hole (compression channel (170)) acts as an inherent valve (see [0077]) and the communication hole (compression channel (170)) may be controlled in order to regulate the volumetric flow rate of the shaping material (104) discharged from the nozzle (126) (see annotated Fig.12 above; [0076]).  Linthicum additionally teaches that a mechanical or electrical valve can be utilized to slow or stop flow all together (see [0076]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the shaping device taught by Linthicum with a discharge amount adjustment mechanism provided in the communication hole and configured to adjust the flow rate of the shaping material discharged from the nozzle in order to control the flow rate through the nozzle and assist with retraction when the screw is rotated in reverse (see [0077-0078]).
Regarding claim 2, Linthicum does not teach the three-dimensional shaping device further comprising a suction unit coupled to the communication hole between the discharge amount adjustment mechanism and the nozzle and configured to suction the shaping material from the communication hole. However, Stubenruss teaches a granule flow adjusting device for a 3D printer head (400) (see Fgs.1 and annotated Fig.11 below; [0004]) comprising a suction unit (460) coupled to a communication hole (461) between the discharge amount adjustment mechanism and a nozzle (434) and configured to suction the shaping material from the communication hole (see  Fig.11 below; [0040-0042]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the shaping device taught by Linthicum with a suction unit coupled to the communication hole between the discharge amount adjustment mechanism and the nozzle and configured to suction the shaping material from the communication hole as taught by Stubenruss in order to generate a negative pressure in the flow path and prevent dripping of the material (see [0041]).


    PNG
    media_image2.png
    765
    660
    media_image2.png
    Greyscale

Regarding claim 3, Linthicum further teaches the three-dimensional shaping device, wherein the groove further comprises a first groove (150) and a second groove, the second groove (150) being closer to a center of the flat screw than the first groove, the first groove has a first depth, the second groove has a second depth, and the first depth is deeper than the second depth (see Fig.10; [0068]).
Regarding claim 4, Linthicum further teaches the three-dimensional shaping device, wherein the facing surface of the barrel (116) has a plurality of guide grooves directly connected to the communication hole (170), the plurality of guide grooves extending from the communication hole toward an outer periphery of the facing surface  (see annotated Fig.12 above, [0071] ,[0076-0078]).
claim 7, Linthicum further teaches a three-dimensional shaping device, wherein the heating unit (heat source (164) and (264)) is disposed in the barrel (116) (see Fig.5B; [0080]), and a shortest distance between the heating unit and the communication hole (170) of the barrel is shorter than the shortest distance between the heating unit and an outer peripheral edge of the screw (124) in a direction perpendicular to the rotation axis of the screw (i.e. the heating source is disposed towards the downstream end (122) of the barrel (116)) (see annotated Figs.5A, and 12 above; [0080-0082]). In addition, it has been held that a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 8, Linthicum further teaches a three-dimensional shaping device, wherein the barrel (116) includes a cooling unit (a means for removing heat (166)), and a shortest distance between the cooling unit and the communication hole (170) of the barrel is longer than the shortest distance between the cooling unit and the outer peripheral edge of the screw in the direction perpendicular to the rotation axis of the screw (i.e. the cooling unit (166) is disposed in a distance from the communication hole (170) of the barrel longer than the shortest distance between the cooling unit (166) and the outer peripheral edge of the screw (124) (see Figs.4, 5A ;[0081 ])). In addition, it has been held that a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Linthicum (US 2015/0321419 – of record) in view of n view of Stubenruss (US 2017/0210069 – of record) and/or Wang (US 2006/0099299) as applied to claim 1 above, and further in view of Takeuchi (US 2007/0184146).
Regarding claim 5, Linthicum further teaches a three-dimensional shaping device, wherein the heating unit (heat source (164) and (264)) is disposed in the barrel (116) (see Fig.5B; [0080]). However, 
In the same field of endeavor, shaping devices, Takeuchi teaches injection molding apparatus comprises a heating unit (121), a communication hole (41), wherein the heating unit has a first heater and a second heater (i.e. electric heaters accommodated in heater holes (84)) sandwiching the communication hole when viewed from a direction of the rotation axis of a screw (12) (see Figs.1 and 3-4; [0056], [0074-0075] and [0081]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the shaping device taught by Linthicum with the heating unit has a first heater and a second heater sandwiching the communication hole when viewed from a direction of the rotation axis of the screw as taught by Takeuchi in order to provide an internal heating type of the cartridge heater in which a reduction in the thermal capacity of the heater means (see [0080-0081]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Linthicum (US 2015/0321419 – of record) in view of n view of Stubenruss (US 2017/0210069 – of record) and/or Wang (US 2006/0099299) as applied to claim 1 above, and further in view of Cowley (US 4,850,839 – of record).
Regarding claim 6, Linthicum teaches the three-dimensional shaping device as discussed in claim 1 above.
Linthicum further teaches a three-dimensional shaping device further comprising a control unit (computer control system) that controls one or more motors (172) which controls motion of the screw (124) (see Figs.31 -32; [0087], [0089] and [0091 ]). Linthicum is silent with respect to the control unit configured to control the discharge amount adjustment mechanism, wherein the discharge amount adjustment mechanism is configured to be rotatable about a central axis intersecting the communication hole.
In the same field of endeavor, discharging apparatus, Cowley teaches an extrusion apparatus comprising an extrusion barrel (20), a screw extruder (46) configured to rotate about a rotation axis and having an inlet port (46a) through which strips of rubber or other polymeric material or flowable material may be extruded by the apparatus, a control unit (a control panel (24)) configured to control the 
Linthicum further teaches that a mechanical or electrical valve can be utilized to slow or stop flow all together (see [0076]) and the communication hole (compression channel (170)) is controlled and manageable in order to allow for increased control of the volumetric flow rate of the shaping material (104) discharged from the nozzle (126) (see annotated Fig.12 above; [0076]). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the shaping device taught by Linthicum with a control unit configured to control the discharge amount adjustment mechanism, wherein the discharge amount adjustment mechanism is configured to be rotatable about a central axis intersecting the communication hole as taught by Cowley in order to provide a control system that controls a changeover valve and controls the flow out of the material (see column 5, lines 20-30).
Modified Linthicum further teaches that the discharge amount adjustment mechanism (50) includes a valve portion (54) that has a flow path through which the shaping material flows, the communication hole (41) has a first partial flow path (43) that is a flow path between the facing surface and the valve portion, and has a second partial flow path (44) that is a flow path between the valve portion and the nozzle (28) and communicates with the first partial flow path via the flow path, and the control unit adjusts a flow rate of the shaping material discharged from the nozzle by rotating the valve portion to change a flow path cross-sectional area of a coupling part between the flow path and the second partial flow path (see annotated Fig. 2 below; column 4, lines 10-20 and lines 36-50).

    PNG
    media_image3.png
    479
    832
    media_image3.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,906,242. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,906,242 discloses all the limitations of instant claim 1, and therefore, they are coextensive in scope.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        



/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743